Citation Nr: 0828578	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-36 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chronic sinusitis with 
headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran has active duty service from March 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
New York regional office (RO) of the Department of Veterans 
Affairs (VA) denying the veteran's chronic sinusitis with 
headaches service-connection claim.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2007).  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

The veteran asserts that he has had symptoms of chronic 
sinusitis ever since service, and that he has regularly been 
treated for the condition since service.  He also maintains 
that he was treated several times for the condition while in-
service.

Both the veteran's 1968 entrance and 1972 discharge 
examinations revealed no relevant abnormalities.  On his 
January 1968 and February 1972 Report of Medical History 
(RMH) forms, the veteran specifically denied that he 
currently suffered from sinusitis or that he had suffered 
from sinusitis in the past.

The veteran's service treatment records noted two occasions 
in which he received treatment for complaints of a sore 
throat, coughing or an upper respiratory infection (URI).  In 
March 1969, he presented with complaints of a sore throat, 
coughing and headaches and was diagnosed as having viral 
pharyngitis and influenza.  He was released to duty the next 
day.  He was treated for complaints of having a cold and 
cough in December 1969 and was prescribed Cepacol and 
Novahistine.  He was advised to return to sick call as 
needed.  The veteran's remaining service treatment records 
are negative for a diagnosis of sinusitis or for the 
treatment of any other respiratory condition.

VA treatment records show periodic complaints of sore throat, 
congestion, nasal discharge and headaches beginning in 
December 1972.  Diagnoses have included influenza, URI, and 
pharyngitis.

In March 1997 the veteran underwent a sinusitis assessment at 
Medbrook Medical Associates following complaints of nasal 
discharge and congestion.  An assessment of 
bronchitis/influenza was made in March 1999 following his 
complaints of cough and rhinorrhea.  A January 2000 treatment 
record revealed an assessment of sinusitis following 
complaints of sinus drainage and occasional fever.  

A July 2004 VA outpatient evaluation resulted in an 
impression of chronic sinusitis.  The veteran described 
drainage and rhinorrhea occurring for years and that it had 
progressively gotten worse.  He described the symptoms as 
occurring year round and not being related to seasonal 
allergies.

A July 2004 computed tomography (CT) scan revealed well 
developed paranasal air spaces that were normally aerated.  
No abnormal soft tissue density, bone erosion or destruction 
were present.  The impression was that of an "essentially 
normal study".

In August 2004, the veteran was diagnosed as having allergic 
rhinitis and recurrent rhinosinusitis following a VA Ears, 
Nose and Throat (ENT) consultation.  

This record contains competent evidence of sinusitis that 
might be related to service.  An examination is needed to 
determine whether the veteran has current sinusitis related 
to service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine whether he has 
current sinusitis related to service.  
The examiner should review the claims 
folder and acknowledge such a review in 
the examination report or in an addendum 
to the report.  All indicated testing 
and diagnostic studies should be 
undertaken.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that the veteran has current sinusitis 
that began in service or is otherwise 
related to a disease or injury in 
service.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  





